EXHIBIT 10.48

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT is dated November 7, 2006 (this “Agreement”),
between the undersigned (“Purchaser”) and Hollis-Eden Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), whereby the parties agree as follows:

The Purchaser shall buy and the Company agrees to sell the number of shares of
the Company’s Common Stock set forth on the Purchaser’s signature pages hereto
next to the heading “Shares” (“Shares”) at a price of $6.50 per share for a
total subscription amount equal to the amount set forth on the Purchaser’s
signature pages hereto next to the heading “Subscription Amount”. The Purchaser
shall also receive a warrant, in the form of Exhibit A attached hereto, to
purchase up to a number of shares of the Company’s Common Stock (the “Warrant
Shares”) equal to 20% of the Shares, at an exercise price equal to $8.75 per
share and with a term of exercise equal to four years (the “Warrant”). The
Shares, the Warrant and the Warrant Shares (collectively, the “Securities”) have
been registered on a registration statement on Form S-3, File No. 333-135095
(the “Registration Statement”), which has been declared effective by the
Securities and Exchange Commission (“SEC”), and remains effective as of the date
hereof. A final Prospectus Supplement will be delivered as required by law along
with an opinion of Company counsel addressed to the Purchasers and placement
agent to the transaction in form and substance reasonably acceptable to the
placement agent. The Shares, Warrant and Warrant Shares are free of restrictive
legends and are free of any resale restrictions.

ARTICLE I.

PURCHASER REPRESENTATIONS AND WARRANTIES

The Purchaser hereby represents and warrants as of the date hereof and as of the
date hereof to the Company as follows:

(a) The Purchaser is a corporation or other legal entity duly organized, validly
existing and in good standing under the jurisdiction of its incorporation.

(b) The Purchaser has the requisite corporate (or other entity) power and
authority to enter into and perform this Agreement and to purchase the Shares in
accordance with the terms hereof. The purchase by the Purchaser of the
Securities hereunder has been duly authorized by all necessary action on the
part of the Purchaser.

(c) In making its decision in this offering, the Purchaser and its advisors, if
any, have relied solely on the Company’s public filings as filed with the SEC.

(d) The Purchaser is purchasing the Shares and Warrant for its own account as
principal, and not with a view towards distribution of such securities.

(e) The Purchaser is not a registered broker-dealer.



--------------------------------------------------------------------------------

ARTICLE II.

WIRE INSTRUCTIONS

The Purchaser shall wire the purchase amount to the Company to the account set
forth below.

Company Wire Transfer Instructions:

City National Bank

4275 Executive Square, Suite 101

La Jolla, CA 92037

ABA: 122016066

Account: 027-359132

Beneficiary: Hollis-Eden Pharmaceuticals

The Company shall cause its transfer agent to transmit the Shares electronically
to the Purchaser by crediting the account set forth below through the Deposit
Withdrawal Agent Commission system and shall deliver the Warrant to the
Purchaser within 3 business days of receipt of the funds. The Purchaser’s DWAC
Instructions are as set forth on the Purchaser’s signature pages attached hereto
under the heading “DWAC Instructions”.

ARTICLE III.

COMPANY REPRESENTATIONS AND WARRANTIES

The Company hereby makes the following representations and warranties,
agreements and covenants to and with the Purchaser:

(a) Authorization; Enforcement; No Conflicts. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents (as defined below) and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further consent or action is required by the Company, its Board of Directors or
its stockholders. Each of the Transaction Documents has been (or upon delivery
will be) duly executed by the Company and is, or when delivered in accordance
with the terms hereof, will constitute, the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, or (ii) laws relating to the availability of specific performance,
injunctive relief or other equitable remedies. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby do not and will
not: (i) conflict with or violate any

 

2



--------------------------------------------------------------------------------

provision of the Company’s certificate of incorporation, bylaws or other
organizational or charter documents as of the date of execution of this
Agreement, or (ii) subject to obtaining the Required Approvals (as defined
below), conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not, individually or in the aggregate: (i) adversely affect
the legality, validity or enforceability of this Agreement, the Warrant, and any
other documents or agreements executed in connection with the transactions
contemplated hereunder (the “Transaction Documents”), (ii) have or result in a
material adverse effect on the results of operations, assets, business
operations or financial condition of the Company, taken as a whole, or
(iii) adversely impair the Company’s ability to perform fully on a timely basis
its obligations under any of the Transaction Documents (any of (i), (ii) or
(iii), a “Material Adverse Effect”).

(b) Filings, Consents and Approvals; Issuance of Securities. The Company is not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than (i) the filings of a Form 8-K disclosing the transaction
contemplated hereby, (ii) the filing with the SEC of the prospectus supplement
required by the Registration Statement pursuant to Rule 424(b) under the
Securities Act of 1933, as amended (the “1933 Act”) (the “Prospectus
Supplement”) supplementing the base prospectus forming part of the Registration
Statement (the “Prospectus”), (iii) the application(s) to The Nasdaq National
Market (the “Principal Market”) for the listing of the Shares and the Warrant
Shares for trading thereon in the time and manner required thereby, and
(iv) applicable Blue Sky filings (collectively, the “Required Approvals”).
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind. The Securities that are being purchased hereunder are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens. The Company has reserved from its
duly authorized capital stock a sufficient number of Warrant Shares to enable it
to comply with its exercise obligations under the Warrant. The issuance by the
Company of the Securities has been registered under the 1933 Act and all of the
Securities are freely transferable and tradable by the Purchaser without
restriction. The Shares and Warrant are being issued pursuant to the
Registration Statement and the issuance of the Shares, the Warrant and the
Warrant Shares has been registered by the Company under the 1933 Act. The
Registration Statement is effective and available for the issuance of the

 

3



--------------------------------------------------------------------------------

Securities thereunder and the Company has not received any notice that the SEC
has issued or intends to issue a stop-order with respect to the Registration
Statement or that the SEC otherwise has suspended or withdrawn the effectiveness
of the Registration Statement, either temporarily or permanently, or has
threatened in writing to do so. The “Plan of Distribution” section under the
Registration Statement permits the issuance and sale of the Securities hereunder
and under the Warrant. Upon receipt of the Securities, the Purchaser will have
good and marketable title to such Securities and the Shares and, so long as the
Company’s common stock remains listed on the Principal Market and the
Registration Statement is effective and no stop-order has been issued with
respect thereto, upon exercise of the Warrant, the Warrant Shares will be freely
tradable on the Principal Market. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated, nor will
the Company take any action or steps that would cause the offering of the
Securities to be integrated with other offerings. Except as disclosed in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from the Principal Market on which the Common Stock is or has
been listed or quoted to the effect that the Company is not in compliance with
the listing or maintenance requirements of the Principal Market. The Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with all such listing and maintenance requirements. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Market and no stockholder approval is required for
the Company to fulfill its obligations under the Transaction Documents. The
Common Stock is currently listed on the Principal Market.

(c) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the 1933 Act and the Securities Exchange Act of
1934, as amended (the “1934 Act”), including pursuant to Section 13(a) or 15(d)
thereof, for the two (2) years preceding the date hereof (the foregoing
materials being collectively referred to herein as the “SEC Reports”) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension. As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the 1933 Act and the 1934 Act and the rules and regulations
of the SEC promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Registration Statement and any prospectus included therein,
including the Prospectus and the Prospectus Supplement, complied in all material
respects with the requirements of the 1933 Act and the 1934 Act and the rules
and regulations of the SEC promulgated thereunder, and none of such Registration
Statement or any such prospectus, including the Prospectus and the Prospectus
Supplement, contain or contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or

 

4



--------------------------------------------------------------------------------

necessary in order to make the statements therein, in the case of any prospectus
in the light of the circumstances under which they were made, not misleading.
The Company is in compliance with the Sarbanes-Oxley Act of 2002, and the rules
and regulations promulgated thereunder by all government and regulatory
authorities and agencies, except as could not reasonably be expected to have a
Material Adverse Effect. The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto, and fairly present in all
material respects the financial position of the Company as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.

(d) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports: (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that could result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the SEC, (iii) the Company
has not altered its method of accounting or the identity of its auditors,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option and purchase plans.
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144. “Rule 144” means
Rule 144 promulgated by the SEC pursuant to the 1933 Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC having substantially the same effect as such Rule.

(e) Litigation. Neither the Company, nor any director or officer thereof, is or
has been the subject of any action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty, or any criminal statute during the term of such director or
officer’s tenure with the Company, nor, to the knowledge of the Company, prior
to such tenure that is of a nature that would be required to be disclosed in the
Company’s SEC Reports pursuant to Item 103 of Regulation S-K with regard to the
Company or Item 401 of Regulation S-K with regard to the Company’s officer’s or
directors. There has not been, and to the knowledge of the Company, there is not
pending or contemplated, any investigation by the SEC involving the Company. The
SEC has not issued any stop order or other order suspending the effectiveness of
any registration statement filed by the Company under the 1934 Act or the 1933
Act.

 

5



--------------------------------------------------------------------------------

(f) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided the Purchaser or its agents or counsel with any
information that the Company believes constitutes, material nonpublic
information. The Company understands and confirms that the Purchaser will rely
on the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Purchaser regarding the Company, its
business and the transactions contemplated hereby, furnished by or on behalf of
the Company are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

(g) Acknowledgement Regarding Purchasers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, it is understood
and agreed by the Company (i) that none of the Purchasers have been asked to
agree, nor has any Purchaser agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) that past or future open market or other transactions by any
Purchaser, specifically including, without limitation, short sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Purchaser, and counter parties in
“derivative” transactions to which any the Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and
(iv) that the Purchaser shall not be deemed to have any affiliation with or
control over any arm’s length counter-party in any “derivative” transaction. The
Company further understands and acknowledges that (a) one or more Purchasers may
engage in hedging activities at various times during the period that the
Securities are outstanding, and (b) such hedging activities (if any) could
reduce the value of the existing stockholders’ equity interests in the Company
at and after the time that the hedging activities are being conducted. The
Company acknowledges that such aforementioned hedging activities do not
constitute a breach of any of the Transaction Documents.

(h) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities (other than for the placement
agent’s placement of the Securities), or (iii) paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company.

ARTICLE IV.

COVENANTS OF THE PARTIES

(a) Maintenance of Registration Statement Effectives. The Company shall use
commercially reasonable efforts to maintain the effectiveness of the
Registration Statement so long as the Warrant is outstanding. If all or any
portion of a Warrant is exercised at a time when there is an effective
registration statement to cover the issuance or resale of the Warrant Shares,
such Warrant Shares shall be issued free of all legends.

 

6



--------------------------------------------------------------------------------

(b) Reservation of Warrant Shares. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of common stock
for the purpose of enabling the Company to issue the Warrant Shares pursuant to
any exercise of the Warrant.

(c) Additional Issuances of Securities. From the date hereof through the 30 day
anniversary of the date hereof, the Company will not, directly or indirectly,
except pursuant to its existing 10b5-1 plans, employee and director stock and
stock option plans (provided that the Company shall not permit during such
period the establishment of any Rule 10b5-1 plan pursuant to which shares would
be sold during such period), and the existing direct stock purchase plan, offer,
sell, grant any option to purchase, or otherwise dispose of (or announce any
offer, sale, grant or any option to purchase or other disposition of) any of its
equity or equity equivalent securities, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for shares of Common Stock or Options or Convertible Securities.
From the date hereof through the 45 day anniversary of the date hereof, the
Company will not, directly or indirectly, except pursuant to its existing 10b5-1
plans, employee and director stock and stock option plans (provided that the
Company shall not permit during such period the establishment of any Rule 10b5-1
plan pursuant to which shares would be sold during such period), and the
existing direct stock purchase plan, offer, sell, grant any option to purchase,
or otherwise dispose of (or announce any offer, sale, grant or any option to
purchase or other disposition of) any of its equity or equity equivalent
securities, including without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock or Options or Convertible Securities, at a price less than $7.25
per share. “Options” means any rights, warrants or options to subscribe for, or
purchase shares of, Common Stock or Convertible Securities. “Convertible
Securities” means any stock or securities (other than Options) convertible into
or exercisable or exchangeable for shares of Common Stock.

(d) Disclosure of Transactions and Other Material Information. The Company
shall, on or before 9:30 a.m., New York City Time, on the Trading Day following
the date hereof, issue a press release disclosing all material terms of the
transactions contemplated hereby and complying with applicable SEC rules. On or
before 8:00 p.m., New York City Time, on the first business day following the
execution and delivery of this Agreement, the Company shall file a Current
Report on Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act, and attaching the
form of this Agreement and the Warrant as exhibits to such filing (including all
attachments, the “8-K Filing”). The Company shall not, and shall cause each of
its officers, directors, employees and agents, not to, provide the Purchaser
with any material, nonpublic information regarding the Company from and after
the filing of the press release referred to in the first sentence of

 

7



--------------------------------------------------------------------------------

this Section without the express written consent of the Purchaser. Subject to
the foregoing, neither the Company nor the Purchaser shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby nor shall the Company disclose the name of the Purchaser in
any filing, announcement, release or otherwise without the Purchaser’s consent;
provided, however, that the Company shall be entitled, without the prior
approval of the Purchaser, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations, including the applicable rules and regulations of the Principal
Market.

(e) Confidentiality. The Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company as described in Article IV,
Section (d), the Purchaser will maintain the confidentiality of the terms and
existence of the transaction contemplated hereunder.

ARTICLE V.

MISCELLANEOUS

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

8



--------------------------------------------------------------------------------

(c) Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Purchaser, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Purchaser makes any representation, warranty, covenant or
undertaking with respect to such matters. Neither this Agreement nor any
provisions hereof may be amended other than by an instrument in writing signed
by the Company and the Purchaser. No provision hereof may be waived other than
by an instrument in writing signed by the party against whom enforcement is
sought.

(d) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

Hollis-Eden Pharmaceuticals, Inc.

4435 Eastgate Mall, Suite 400

San Diego, CA 92121

Attention: Daniel Burgess, C.F.O., and

Eric J. Loumeau, V.P. and General Counsel

Tel: (858) 587-9333

Fax: (858) 558-6470

With a copy to:

Cooley Godward Kronish LLP

4401 Eastgate Mall

San Diego, CA 92121

Attention: Thomas A. Coll, Esq.

Tel: (858) 550-6013

Fax: (858) 550-6420

If to the Purchaser, to its address and facsimile number set forth on the
signature page.

 

9



--------------------------------------------------------------------------------

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

(e) Successors and Assigns. The Company shall not assign this Agreement or any
rights or obligations hereunder (including by merger or consolidation) without
the prior written consent of the Purchaser. The Purchaser shall not assign this
Agreement or any rights or obligations hereunder (including by merger or
consolidation) without the prior written consent of the Company.

(f) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(g) Survival. The representations, warranties, agreements and covenants of the
Company and the Purchaser contained herein shall survive the delivery and
exercise of Securities, as applicable.

(h) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(i) Indemnification. (i) In consideration of the Purchaser’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Purchaser and each of its partners, members, officers, directors and employees
and, each person, if any, who controls the Purchasers (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any material breach of any
covenant, agreement or obligation of the Company contained in the Transaction
Documents or any other certificate, instrument or document contemplated hereby

 

10



--------------------------------------------------------------------------------

or (c) any cause of action, suit or claim brought or made against such
Indemnitee by a non-governmental third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from the execution, delivery, performance or enforcement of the
Transaction Documents other than as a result of the gross negligence or willful
misconduct of the Purchaser. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

(ii) Promptly after receipt by an Indemnitee under this Section of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving an Indemnified Liability, such Indemnitee shall, if a
claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel at its own expense. The
Indemnitee shall cooperate fully with the indemnifying party in connection with
any negotiation or defense of any such action or Indemnified Liabilities by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnitee that relates to such action or
Indemnified Liabilities. The indemnifying party shall keep the Indemnitee fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. No indemnifying party shall be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, provided, however, that the indemnifying party shall not unreasonably
withhold, delay or condition its consent. No indemnifying party shall, without
the prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liabilities or litigation. Following indemnification as provided for hereunder,
the indemnifying party shall be subrogated to all rights of the Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnitee under this Section, except to the extent that the indemnifying party
is prejudiced in its ability to defend such action.

(iii) The indemnification required by this Section shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Liabilities are incurred.

 

11



--------------------------------------------------------------------------------

(iv) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (ii) any liabilities the indemnifying party may be subject
to pursuant to the law.

********************

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

HOLLIS-EDEN PHARMACEUTICALS, INC.

By:

      

Name: Eric J. Loumeau

Title: Vice President, General Counsel

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

13



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO HEPH STOCK PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Stock Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

Name of Purchaser:                                      
                                        
                                        
                                        
                                                              

Signature of Authorized Signatory of Purchaser:                         
                                        
                                        
                                                            

Name of Authorized Signatory:                               
                                        
                                        
                                        
                                              

Title of Authorized Signatory:                               
                                        
                                        
                                        
                                                 

Email Address of Purchaser:                               
                                        
                                        
                                        
                                                    

Address for Notice of Purchaser:                              
                                        
                                        
                                        
                                             

DWAC Instructions:                                  
                                        
                                        
                                        
                                                                

Subscription Amount:                                  
                                        
                                        
                                        
                                                             

Shares:                                     
                                        
                                        
                                        
                                        
                                               

Warrant Shares:                                   
                                        
                                        
                                        
                                                                        

[SIGNATURE PAGES CONTINUE]

 

14